Title: From Alexander Hamilton to James McHenry, 3 September 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir
            New York Sepr. 3rd. 99
          
          I enclose for your information some extracts from letters of Col. Parker which have just been delivered to me. You will find that the Col. repeats his observations on the appointment of —— and Stephens as first Lieutenants certain officers to higher grades than were expected. I have written to you on the subject but have not received an answer. It would be very satisfactory to me to be enabled to state to inform Col. Parker and Bentley whether the arrangement of which they complain is intended to be changed.
          I enclose to you likewise a list of persons heretofore recommended as Cadets by Col. Parker. He wishes them to be appointed in the order in which they are arranged. You will recollect that I have been proposed the immediate appointment of two cadets to each regiment. There being no provision for ensigns this measure will be necessary to complete the organization. I hope there will therefore that no difficulty will attend the adoption of that the measure.
          With great respect I am, Sir &c: &c:
          Secretary of War—
        